FILED
                            NOT FOR PUBLICATION                             DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 12-50528
                                                      13-50029
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:08-cr-01290-MMM
  v.                                                       2:12-cr-00328-MMM

JOSE CARRILLO,
                                                 MEMORANDUM*
               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       In these consolidated appeals, Jose Carrillo appeals from his guilty-plea

conviction and 70-month sentence for being an illegal alien found in the United

States following deportation, in violation of 8 U.S.C. § 1326; and the revocation of

supervised release and the sentence of seven months and 14 days imposed upon

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Carrillo’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Carrillo the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Carrillo waived his right to appeal his conviction with the exception of an

appeal based a claim that his plea was involuntary. He also waived the right to

appeal his sentences with the exception of the court’s calculation of his criminal

history category. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to

Carrillo’s plea, the revocation of supervised release, or the criminal history

category calculated by the court. We therefore affirm as to those issues. We

dismiss the remainder of the appeal in light of the valid appeal waivers. See United

States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                           12-50528 & 13-50029